783 N.W.2d 381 (2010)
In re ELMER M. DOBSON TRUST.
Daniel W. Dobson and Steven M. Dobson, Petitioners-Appellees,
v.
Southern Michigan Bank & Trust, Respondent-Appellee, and
Autumn L. Ivey and Charity Ivey Taylor, Respondents-Appellants.
Docket No. 140669. COA No. 285248.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the application for leave to appeal the January 19, 2010 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for sanctions is DENIED.